In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-02-079 CV

____________________


WILLIAM PHILPOTT, Appellant


V.


PAUL J. LATOUR, SR., SPECTRACITE COMMUNICATIONS, INC.,

FIRST AMERICAN TITLE COMPANY OF TEXAS, INC.,

AND EASTEX TITLE COMPANY, INC., Appellees




On Appeal from the 258th District Court
San Jacinto County, Texas

Trial Cause No. 10,201




MEMORANDUM OPINION
	William Philpott appealed from the judgment granted in favor of Paul J. LaTour,
Sr., Spectracite Communications, Inc., First American Title Company of Texas, Inc., and
Eastex Title Company, Inc.  The judgment quieted title in Paul J. LaTour, Sr., to a certain
tract of real property in San Jacinto County.  Although the appellant's brief was due July
22, 2002, neither a brief nor a motion for extension of time to file the brief has been filed.
Because the appeal involves the application of well-settled principles of law, we deliver
this memorandum opinion.  See Tex. R. App. P. 47.1.
	We have reviewed the record for fundamental error, and find none.  The judgment
of the trial court is affirmed.
	AFFIRMED.
									PER CURIAM
Submitted on October 18, 2002
Opinion Delivered October 24, 2002 
Do Not Publish

Before Walker, C.J., Burgess and Gaultney, JJ.